Mr. Justice Teller
delivered the opinion of the court.
This case involves an order made by The Public Utilities Commission under date of May 25, 1918, further increasing the rate to be paid by The Reduction Company for electric service furnished to it by the Power Company. The petitioner seeks to have th'at order set aside. It presents the :same legal questions as were determined in No. 9416, a ease between the same parties.
For the reasons stated in the opinion in that case, the order in question is held invalid, and the Commission is directed to vacate the same.